Title: X. The President to the Secretary of State, [1 February 1791]
From: Washington, George
To: Jefferson, Thomas



My dear Sir
Tuesday Evening [1 Feb. 1791]

Nothing in the enclosed letter superceding the necessity of Mr. Ellicot, proceeding to the work in hand, I would thank you, for requesting him, to set out on thursday; or as soon after as he can make it convenient; also for preparing such instructions as you may conceive it necessary for me to give him for ascertaining the points we wish to know; first, for the general view of things, and next for the more accurate and final decision.—Yrs. sincerely & Affly.,

Go: Washington

